Citation Nr: 1339881	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-27 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA and VBMS paperless claims processing system reveals documents, including VA outpatient treatment records and updated examinations of the Veteran's service-connected disabilities that are either duplicative or redundant of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of his service-connected disabilities.

2.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

3.  The Veteran does not have a single service-connected disability rated as 100 percent disabling, and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In an August 2009 pre- rating letter, the RO provided notice of the criteria for a special monthly compensation based on need for aid and attendance or housebound status, and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  The Board concludes that the notice requirements have been satisfied. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained all of the identified post-service VA treatment records.  Medical statements from treating physicians regarding the impact of the Veteran's disabilities on his activities of daily living and ability to function independently have also been obtained.  The Veteran was also provided with a various VA examination in connection with the appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d) .

III.  Analysis

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus with proliferative diabetic retinopathy and erectile dysfunction, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and a right index finger scar, anterior chest scar, gastric ulcer, and bilateral hearing loss each rated as noncompensable.  A total rating based upon individual unemployability has been in effect since February 1999.

VA outpatient treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including neck, back, and knee pain.

In an August 2009 medical statement for consideration of aid and attendance, the examining physician noted diagnoses of insulin-dependence diabetes mellitus, hypertension, chronic low back and neck pain, degenerative joint disease of the knees, depression, PTSD, and left shoulder pain.  He noted that the Veteran was able to walk unaided, and while he wore a knee brace, he did not use a cane or walker.  The examiner also indicated that the Veteran was able to feed himself and care for the needs of nature.  In addition, the examiner noted that the Veteran did not need assistance in bathing and tending to other hygiene needs.  The Veteran was not confined to a bed and was able to sit up.  The examiner also noted that the Veteran was not blind.  He was able to travel, could leave home without assistance, and did not require nursing home care.  The examiner noted that the Veteran stated that pain and limitation of movement in his knees and shoulder limited his ability to clean, cook, and do yard work.

A May 2010 VA outpatient social worker note reflects that the Veteran reported difficulty with activities of daily living following his shoulder surgery, but he admitted that he was still capable of completing his activities of daily living.

On a statement of attending physician received in August 2010, the examiner indicated that he treated the Veteran from 2009 to 2010.  He noted a history of illness including diabetes, hypothyroidism, PTSD, and left shoulder surgery in 2010, for which the Veteran was in physical therapy.  The examiner diagnosed diabetes, PTSD, and shoulder surgery each of moderate severity.  He noted that the Veteran was not in need of aid or attendance of someone else in the ordinary activities of daily living.  The examiner also noted that the Veteran was not housebound or confined to his house or immediate premises.  He indicated that the Veteran was able to leave his home as needed and did not require use of an aid such as a cane, brace, crutches or walker for regular locomotion.  The examiner indicated that the Veteran's only restriction was in the use of the left shoulder/arm, which he indicated was moderately severe.   In addition, the examiner indicated that the Veteran was not blind or bedridden, and that he did not have complete loss of bladder or anal sphincter control. He indicated that the Veteran could walk and get around unassisted, could undress and dress himself unassisted, and could wash and keep himself clean and presentable.  He found the Veteran physically and mentally able of protecting himself from the everyday hazards of life.  Finally, the examiner noted that the Veteran was not confined to a nursing home.  

A February 2012 VA physical therapy report following cervical discectomy reflects that it was expected that the Veteran would be able to continue to live independently.  

On VA audiology examination in June 2012, the examiner determined that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.

On August 2012 VA examination, the examiner indicated that while the Veteran's diabetes mellitus require use of prescribed oral agents and insulin injection, regulation of his activities as part of medical management of diabetes mellitus was not required.  There were no other complications associated with his diabetes mellitus outside of erectile dysfunction and retinopathy.  The examiner determined that this disability did not affect the Veteran's ability to work.  

The Veteran was also afforded a VA examination in September 2012 pertaining to his diabetic retinopathy.  On examination, the Veteran complained of blurry vision.  While uncorrected near vision was noted to be 20/70 bilaterally, uncorrected distance, corrected vision, and corrected near vision were each noted to be 20/40 or better.  Similar examination findings were noted on VA examination in September 2013, with the exception of corrected near vision, which was indicated to be 20/50 on the right and 20/70 on the left.

A February 2013 VA urgent care report includes a notation reflecting that the Veteran continued to live alone.

On VA audiology examination in September 2013, the Veteran reported that his hearing loss and tinnitus impacted his ordinary conditions of daily life, in that he has difficulty hearing out of both ears.

An October 2013 VA diabetes examination report continued to reflect that regulation of the Veteran's activities as part of medical management of diabetes mellitus was not required.

Based on the foregoing, the Board finds that SMC based on the need for aid and attendance or housebound status is not warranted

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  While he is service-connected for diabetic retinopathy, VA examinations demonstrate that, while the Veteran has some blurred vision and loss of visual acuity, he is not blind.  Moreover, the August 2009 and August 2010 examining physicians both indicated in their medical statements that the Veteran was not blind.

In addition, the record reflects that the Veteran is not bedridden.  Rather, he is able to get out of bed and able to ambulate independently without the regular use of a walker, cane or crutches.   

Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  In this regard, the Board notes that the Veteran has numerous service-connected disabilities; however, the evidence demonstrates that his service connected-disabilities do not cause him to be in need of another person to help with his activities of daily living.  VA outpatient treatment records generally indicate that the Veteran lives alone and is able to function independently.  The physician statements dated in August 2009 and August 2010 specifically indicate that the Veteran is able to tend to his daily needs including hygiene, dressing, and bathing, without assistance.    

The Veteran has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and attendance.  Rather, the Veteran has merely indicated that he could use assistance for activities such as yard work and cooking.  Moreover, these requests for assistance appear to be largely based on non-service connected orthopedic disabilities, including of the cervical spine and shoulder.  Therefore, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that SMC based upon need for aid and attendance is not warranted.

Regarding SMC based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).  (Even if the TDIU were attributed to a single disability, he would not have a separately rated 60 percent disability.)  Moreover, the record reflects that he is not housebound or living in a nursing home.  

For all the foregoing reasons, the Board finds that SMC based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to SMC based on need for aid and attendance or housebound status is denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


